Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 -14 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-14 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 9,648,127.
Regarding claims 1 and 8, claims 1 and 9 of U.S. Patent No. 9,648,127 contain every element of claims 1 and 8 of the instant application and as such anticipate claims 1 and 8 of the instant application.
As to the remaining claims 2-8 and 10-14, they are also rejected under obvious type double patenting as stated in claims 1 and 8 above.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graham-Cumming, US pat. No.9,984,166.
As to claim 1, Graham-Cumming discloses a computer-implemented method, operable with a content delivery network (CDN), the method comprising, by a node in the CDN:
(A)    in response to a request for content, determining if the content is cached locally, when it is determined that said content is cached locally, then: (B)(1) determining a current cache policy associated with the content (determining if the data request is locally available, see abstract, col.5 lines 17-55); and then
(B) (2) determining, based on said current cache policy associated with the content, whether it is acceptable to serve the content that is cached locally, (B)(3) based on said determining in (B)(2), when it is not acceptable to serve the content that is cached locally, obtaining a new version of the content and then serving the new version of the content, and when it is acceptable to serve the content that is cached locally, serving the content that is cached locally (determining and processing a new data version upon request, see col.5 line 56 to col.6 line 62).

As to claim 2, Graham-Cumming discloses (C) when it is determined that said content is not cached locally, then (C)(1) obtaining the content and then (C)(2) serving the content obtained in (C)(1) (see col.6 lines 4-55).

As to claim 3, Graham-Cumming discloses the request comprises an HTTP request and wherein the content comprises one or more resources (see col.3 lines 17-26).

As to claim 4, Graham-Cumming discloses the current cache policy is determined from a location distinct from the node (see col.5 line 27 to col.6 line 34).

As to claim 5, Graham-Cumming discloses the location is a database (see col.5 lines 17-55).

As to claim 6, Graham-Cumming discloses the cache policy relates to caching content within the CDN (see col. 1 lines 12-31 and col.5 lines 17-55).

As to claim 7, Graham-Cumming discloses the cache policy also relates to caching content outside the CDN (see col. 1 lines 12-31 and col.5 lines 17-55).

Claims 8-14 are rejected for the same reasons set forth in claims 1-7 respectively.

Conclusion
7.          Claims 1-14 are rejected.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450

/KHANH Q DINH/Primary Examiner, Art Unit 2458